Citation Nr: 0705651	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-30 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the veteran's service-connected undiagnosed illness 
manifested by joint/muscle pain/numbness of the right 
shoulder and cervical spine; gastrointestinal disorder; 
headaches; fatigue; Raynaud's type symptoms (body temperature 
changes); and anxiety disorder, manifested by mood swings, 
lack of concentration, and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim of entitlement to an initial 
rating in excess of 20 percent for an undiagnosed illness 
most closely analogous to fibromyalgia.

The veteran is rated under Diagnostic Code (DC) 8850-5025.  
Under this hyphenated rating code, DC 8850 signals an 
undiagnosed illness for a Persian Gulf War veteran most 
analogous to one of the musculoskeletal diseases found in 
VA's Rating Schedule.  Under DC 5025, fibromyalgia is rated 
based on the following symptoms: with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Raynaud's like symptoms.  A 10 percent rating is 
warranted for symptoms that require continuous medication for 
control.  A 20 percent rating is warranted for symptoms that 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but are 
present more than one third of the time.  A 40 percent rating 
is warranted for symptoms that are constant, or nearly so, 
and refractive to therapy.

The veteran's disorder is rated at 20 percent disabling.  He 
last underwent a VA examination in September 2003.  A year 
later, in September 2004, the veteran appeared at a RO 
hearing before a Decision Review Officer and testified that 
his joint pain was constant and present all the time.  He 
described this as the worse symptom.  In a January 2007 
submission, his service representative requested a new VA 
examination of the veteran because the veteran claims his 
condition has worsened since his last VA examination.  As the 
Board finds that a discrepancy exists between the results of 
the September 2003 VA examination and the veteran's testimony 
of September 2004, a new examination will be in order.  
Specifically, there is a question as to whether the joint 
pain has become refractive to therapy.

Finally, while this matter has been on appeal, additional 
guidance has been provided concerning notice and development 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107) (West 2002 & Supp. 2005).  See Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In view of that 
guidance, additional notice will be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After the above is completed, the RO 
shall schedule the veteran for a new VA 
examination.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  The examiner should 
prepare an examination report that 
describes whether the symptoms of the 
veteran's service-connected undiagnosed 
illness are episodic or constant in 
nature.  A copy of the examination report 
should be associated with the veteran's VA 
claims folder.  Ranges of motion and other 
functional limitations should be set forth 
in detail.  It should be indicated whether 
the symptoms have become refractive to 
therapy.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for an initial rating 
in excess of 20 percent for his service-
connected undiagnosed illness that is most 
closely analogous to fibromyalgia.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2005 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



